EXHIBIT 10.19

INKTOMI CORPORATION

1998 NONSTATUTORY STOCK OPTION PLAN
(Amended March 29, 2000, May 15, 2000 and September 12, 2000)

        1.  Purposes of the Plan. The purposes of this Nonstatutory Stock Option
Plan are:

to attract and retain the best available personnel for positions of substantial
responsibility,

to provide additional incentive to Employees and Consultants, and

to promote the success of the Company’s business.

        Options granted under the Plan will be Nonstatutory Stock Options.

        2.  Definitions. As used herein, the following definitions shall apply:

              (a)  “Administrator” means the Board or any of its Committees as
shall be administering the Plan, in accordance with Section 4 of the Plan.

              (b)  “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options are, or will be, granted under
the Plan.

              (c)  “Board” means the Board of Directors of the Company.

              (d)  “Cause” means (i) any act of personal dishonesty taken by the
Optionee in connection with his responsibilities as a Service Provider and
intended to result in substantial personal enrichment of the Optionee, (ii) the
conviction of a felony, (iii) a willful act by the Optionee that constitutes
gross misconduct and that is injurious to the Company, (iv) for a period of not
less than thirty (30) days following delivery to the Optionee of a written
demand for performance from the Company that describes the basis for the
Company’s belief that the Optionee has not substantially performed his duties,
continued violations by the Optionee of the Optionee’s obligations to the
Company that are demonstrably willful and deliberate on the Optionee’s part or
(v) as otherwise provided in the Option Agreement.

              (e)  “Change of Control” shall mean the occurrence of any of the
following:

                     (i)  Any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities entitled to vote
generally in the election of directors;

                     (ii)  Any action or event occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);

                     (iii)  The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or entity that
controls such surviving entity) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company, such surviving entity
or the entity that controls such surviving entity outstanding immediately after
such merger or consolidation; or

                     (iv)  The consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets.

1


--------------------------------------------------------------------------------

              (f)  “Code” means the Internal Revenue Code of 1986, as amended.

              (g)  “Committee” means a committee of Directors appointed by the
Board in accordance with Section 4 of the Plan.

              (h)  “Common Stock” means the Common Stock of the Company.

              (i)  “Company” means Inktomi Corporation, a Delaware corporation.

              (j)  “Consultant” means any person, including an advisor, engaged
by the Company or a Parent or Subsidiary to render services to such entity.

              (k)  “Director” means a member of the Board.

              (l)  “Disability” means total and permanent disability as defined
in Section 22(e)(3) of the Code.

              (m)  “Employee” means any person, excluding Officers and
Directors, employed by the Company or any Parent or Subsidiary of the Company. A
Service Provider shall not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.

              (n)  “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

              (o)  “Fair Market Value” means, as of any date, the value of
Common Stock determined as follows:

                     (i)  If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day prior to the time of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

                     (ii)  If the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

                     (iii)  In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

              (p)  “Notice of Grant” means a written or electronic notice
evidencing certain terms and conditions of an individual Option grant. The
Notice of Grant is part of the Option Agreement.

              (q)  “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

              (r)  “Option” means a nonstatutory stock option granted pursuant
to the Plan, that is not intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

              (s)  “Option Agreement” means an agreement between the Company and
an Optionee evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.

              (t)  “Option Exchange Program” means a program whereby outstanding
options are surrendered in exchange for options with a lower exercise price.

              (u)  “Optioned Stock” means the Common Stock subject to an Option.

              (v)  “Optionee” means the holder of an outstanding Option granted
under the Plan.

2


--------------------------------------------------------------------------------

              (w)  “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

              (x)  “Plan” means this 1998 Nonstatutory Stock Option Plan.

              (y)  “Service Provider” means an Employee, excluding an Officer or
Director.

              (z)  “Share” means a share of the Common Stock, as adjusted in
accordance with Section 12 of the Plan.

                     (aa)  “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

        3.  Stock Subject to the Plan. Subject to the provisions of Section 12
of the Plan, the maximum aggregate number of Shares which may be optioned and
sold under the Plan is 6,400,000 Shares, plus an annual increase to be added on
January 1 (beginning January 1, 2001) of each year equal to the lesser of (i)
the number of Shares needed to restore the maximum aggregate number of Shares
which may be optioned and sold under the Plan to 6,400,000 Shares or (ii) a
lesser amount determined by the Board. The Shares may be authorized, but
unissued, or reacquired Common Stock.

        If an Option expires or becomes unexercisable without having been
exercised in full, or is surrendered pursuant to an Option Exchange Program, the
unpurchased Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated).

        4.  Administration of the Plan.

              (a)  Administration. The Plan shall be administered by (i) the
Board or (ii) a Committee, which committee shall be constituted to satisfy
Applicable Laws.

              (b)  Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:

                     (i)  to determine the Fair Market Value of the Common
Stock;

                     (ii)  to select the Service Providers to whom Options may
be granted hereunder;

                     (iii)  to determine whether and to what extent Options are
granted hereunder;

                     (iv)  to determine the number of shares of Common Stock to
be covered by each Option granted hereunder;

                     (v)  to approve forms of agreement for use under the Plan;

                     (vi)  to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any award granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Options may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

                     (vii)  to reduce the exercise price of any Option to the
then current Fair Market Value if the Fair Market Value of the Common Stock
covered by such Option shall have declined since the date the Option was
granted;

                     (viii)  to institute an Option Exchange Program;

                     (ix)  to construe and interpret the terms of the Plan and
awards granted pursuant to the Plan ;

3


--------------------------------------------------------------------------------

                     (x)  to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws;

                     (xi)  to modify or amend each Option (subject to Section
14(b) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;

                     (xii)  to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Option previously
granted by the Administrator;

                     (xiii)  to determine the terms and restrictions applicable
to Options;

                     (xiv)  to allow Optionees to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option that number of Shares having a Fair Market
Value equal to the amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable; and

                     (xv)  to make all other determinations deemed necessary or
advisable for administering the Plan.

              (c)  Effect of Administrator’s Decision. The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
Optionees and any other holders of Options.

        5.  Eligibility. Options may be granted to Service Providers; provided,
however, that notwithstanding anything to the contrary contained in the Plan,
Options may not be granted to Officers and Directors.

        6.  Limitation. Neither the Plan nor any Option shall confer upon an
Optionee any right with respect to continuing the Optionee’s relationship as a
Service Provider with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.

        7.  Term of Plan. The Plan shall become effective upon its adoption by
the Board. It shall continue in effect for a term of ten (10) years, unless
sooner terminated under Section 14 of the Plan.

        8.  Term of Option. The term of each Option shall be stated in the
Option Agreement

        9.  Option Exercise Price and Consideration.

              (a)  Exercise Price. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option shall be determined by the
Administrator.

              (b)  Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.

              (c)  Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist entirely of:

                     (i)  cash;

                     (ii)  check;

                     (iii)  promissory note;

                     (iv)  other Shares which (A) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
months on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;

4


--------------------------------------------------------------------------------

                     (v)  consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;

                     (vi)  a reduction in the amount of any Company liability to
the Optionee, including any liability attributable to the Optionee’s
participation in any Company-sponsored deferred compensation program or
arrangement;

                     (vii)  such other consideration and method of payment for
the issuance of Shares to the extent permitted by Applicable Laws; or

                     (viii)  any combination of the foregoing methods of
payment.

        10.  Exercise of Option.

              (a)  Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement. An Option may not be exercised for a fraction of
a Share.

              An Option shall be deemed exercised when the Company receives: (i)
written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of t he Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 12 of the Plan.

              Exercising an Option in any manner shall decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

              (b)  Termination of Relationship as a Service Provider. If an
Optionee ceases to be a Service Provider, other than upon the Optionee’s death
or Disability, the Optionee may exercise his or her Option, but only within such
period of time as is specified in the Option Agreement, and only to the extent
that the Option is vested on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement).
In the absence of a specified time in the Option Agreement, the Option shall
remain exercisable for three (3) months following the Optionee’s termination.
If, on the date of termination, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Optionee does not exercise his or
her Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
Notwithstanding the foregoing, if the Company or any successor thereto
terminates the Optionee’s employment without Cause within twelve months
following a Change of Control, the Optionee’s Options and restricted stock
acquired upon exercise of Options, shall become 100% vested and exercisable;
provided, however, that no such acceleration shall occur in the event that it
would preclude accounting for any business combination of the Company involving
a Change of Control as a “pooling of interests.”

              (c)  Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option
Agreement, to the extent the Option is vested on the date of termination (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s termination. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

              (d)  Death of Optionee. If an Optionee dies while a Service
Provider (a) solely with respect to any option grants awarded on or after
September 12, 2000, the Option shall become one-hundred percent (100%)

5


--------------------------------------------------------------------------------

vested and (b) the Option may be exercised within such period of time as is
specified in the Option Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Notice of Grant), by the Optionee’s
estate or by a person who acquires the right to exercise the Option by bequest
or inheritance. In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. The Option may be exercised by the executor or the administrator of
the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent and distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

              (e)  Buyout Provisions. The Administrator may at any time offer to
buy out for a payment in cash or Shares, an Option previously granted based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

        11.  Transferability of Stock Options. Unless determined otherwise by
the Administrator, an Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding the above and solely with
respect to option grants awarded on or after September 12, 2000, during his or
her lifetime, an Optionee may transfer, including by means of sale, all or part
of an Option to a member of the Optionee’s Immediate Family or to a trust, LLC
or partnership for the benefit of any one or more members of such Optionee’s
immediate family. “Immediate Family” as used herein means the spouse, lineal
descendants, father, mother, brothers and sisters of the Optionee. In such case,
the transferee shall receive and hold the Option subject to the provisions of
this Section, and there shall be no further assignment or transfer of the
Option. The terms of Options granted hereunder shall be binding upon the
transferees, purchasers, executors, administrators, heirs, successors and
assigns of the Optionee.

        12.  Adjustments Upon Changes in Capitalization, Dissolution or Change
in Control.

              (a)  Changes in Capitalization. Subject to any required action by
the shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.

              (b)  Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Option shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised, an
Option will terminate immediately prior to the consum mation of such proposed
action.

              (c)  Change in Control. Notwithstanding the foregoing, in the
event of a Change in Control, each outstanding Option shall be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, the Optionee shall
fully vest in and have the right to exercise the Option as to all of the
Optioned Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a Change in Control, the

6


--------------------------------------------------------------------------------

Administrator shall notify the Optionee in writing or electronically that the
Option shall be fully vested and exercisable for a period of fifteen (15) days
from the date of such notice, and the Option shall terminate upon the expiration
of such period. For the purposes of this paragraph, the Option shall be
considered assumed if, following the Change in Control, the option or right
confers the right to purchase or receive, for each Share of Optioned Stock,
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in connection with the Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in connection with the
Change in Control is not solely common stock of the su c cessor corporation or
its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, for each Share of Optioned Stock to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in connection with the Change
in Control.

              Notwithstanding any other provisions of the Plan or any Option
Agreement or other related agreement, in the event that any payment or benefit
received or to be received by the Optionee (whether pursuant to the terms of the
Plan, any Option Agreement, other related agreement or other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits being hereinafter called “Total Payments”) would be
subject (in whole or part), to any excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payment or benefit received or to be
received by the Optionee (whether pursuant to the terms of the Plan, any Option
Agreement, or other related agreement) shall be reduced, to the extent necessary
so that no portion of the Total Payments is subject to the Excise Tax but only
if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments) is greater than or equal to (B) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Optionee would be subject in respect of such unreduced
Total Payments).

              Unless the Company and the Optionee otherwise agree in writing,
any determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Optionee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Optionee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

        13.  Date of Grant. The date of grant of an Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Optionee within a
reasonable time after the date of such grant.

        14.  Amendment and Termination of the Plan.

              (a)  Amendment and Termination. The Board may at any time amend,
alter, suspend or terminate the Plan.

              (b)  Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to options granted under the
Plan prior to the date of such termination.

7


--------------------------------------------------------------------------------

        15.  Conditions Upon Issuance of Shares.

              (a)  Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

              (b)  Investment Representations. As a condition to the exercise of
an Option the Company may require the person exercising such Option to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

        16.  Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

        17.  Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

8


--------------------------------------------------------------------------------

INKTOMI CORPORATION

1998 NONSTATUTORY STOCK OPTION PLAN

STOCK OPTION AGREEMENT

        This Stock Option Agreement (“Agreement”) is made and entered into as of
the date of grant set forth below (the “Date of Grant”) by and between Inktomi
Corporation, a Delaware corporation (the “Company”), and the participant named
below (“Participant”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Company’s 1998 Nonstatutory Stock Option Plan
(the “Plan”).

Participant:       Social Security Number:       Address:       Total Option
Shares:       Exercise Price Per Share:       Date of Grant:       First Vesting
Date:       Expiration Date:       Type of Stock Option:   Nonstatutory Stock
Option  


        1.  Grant of Option. The Company hereby grants to Participant an option
(the “Option”) to purchase the total number of shares of Common Stock of the
Company set forth above (the “Shares”) at the Exercise Price Per Share set forth
above (the “Exercise Price”), subject to all of the terms and conditions of this
Agreement and the Plan. If designated as an Incentive Stock Option above, the
Option is intended to qualify as an “incentive stock option” (“ISO”) within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

        2.  Exercise Period.

              2.1  Exercise Period of Option. This Option is exercisable
immediately, in whole or in part, conditioned upon Participant entering into a
Restricted Stock Purchase Agreement substantially in the form attached hereto as
Exhibit B-1 (the “Restricted Stock Purchase Agreement”) with respect to any
unvested Option Shares. The Shares subject to this Option shall vest and/or be
released from the Company’s repurchase option, as set forth in the Restricted
Stock Purchase Agreement, according to the following schedule:        , provided
however that (a) Shares subject to this Option shall vest and/or be released
from the Company’s repurchase option based on Participant’s continued employment
with or services to the Company and (b) vested Shares shall not be subject to
the Company’s repurchase option.

              2.2  Expiration. The Option shall expire on the Expiration Date
set forth above and must be exercised, if at all, on or before the Expiration
Date.

        3.  Termination.

              3.1  Termination for Any Reason Except Death or Disability. If
Participant is Terminated for any reason, except death or Disability, the
Option, to the extent (and only to the extent) that it would have been
exercisable by Participant on the date of Termination, may be exercised by
Participant no later than three (3) months after the date of Termination, but in
any event no later than the Expiration Date.

              3.2  Termination Because of Death or Disability. If Participant is
Terminated because of death or Disability of Participant, the Option, to the
extent that it is exercisable by Participant on the date of Termination, may be
exercised by Participant (or Participant’s legal representative) no later than
twelve (12) months after the date of Termination, but in any event no later than
the Expiration Date.

              3.3  No Obligation to Employ. Participant acknowledges and agrees
that the vesting of Shares is earned only by continuing consultancy or
employment at the will of the Company (not through the act of being hired, being
granted this Option or acquiring Shares hereunder). Participant further
acknowledges and agrees that nothing in the Plan or this Agreement (or any prior
or future amendment thereto or restatement thereof) shall confer on Participant
any right to continue in the employ of, or other relationship with, the Company
or any Parent,

9


--------------------------------------------------------------------------------

Subsidiary or Affiliate of the Company, or limit in any way the right of the
Company or any Parent, Subsidiary or Affiliate of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.

        4.  Manner of Exercise.

              4.1  Stock Option Exercise Agreement. To exercise this Option,
Participant (or in the case of exercise after Participant’ s death,
Participant’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company (a) an executed stock option exercise agreement
substantially in the form attached hereto as Exhibit A (the “Exercise
Agreement”), and (b) if Participant is purchasing any unvested Shares, an
executed Restricted Stock Purchase Agreement. If someone other than Participant
exercises the Option, then such person must submit documentation reasonably
acceptable to the Company that such person has the right to exercise the Option.

              4.2  Limitations on Exercise. The Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed from time to time. The Option may
not be exercised as to fewer than 100 Shares unless it is exercised as to all
Shares as to which the Option is then exercisable.

              4.3  Payment. The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased in cash (by check),
or where permitted by law:

                     (a)  by cancellation of indebtedness of the Company to the
Participant;

                     (b)  at the discretion of the Administrator, by surrender
of shares of the Company’s Common Stock that either: (1) have been owned by
Participant for more than six (6) months and have been paid for within the
meaning of SEC Rule 144 and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Participant in the open public market; and (3)
are clear of all liens, claims, encumbrances or security interests;

                     (c)  at the discretion of the Administrator, by tender of a
full recourse promissory note having such terms as may be approved by the
Administrator and bearing interest at a rate sufficient to avoid imputation of
income under Sections 483 and 1274 of the Code provided, however, Participants
who are not employees of the Company shall not be entitled to purchase Shares
with a promissory note unless the note is adequately secured by collateral other
than the Shares.

                     (d)  by waiver of compensation due or accrued to
Participant for services rendered;

                     (e)  provided that a public market for the Company’s stock
exists, (1) through a “ same day sale” commitment from Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby Participant irrevocably elects to exercise the Option
and to sell a portion of the Shares so purchased to pay for the exercise price
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company, or (2) through a “margin”
commitment from Participant and an NASD Dealer whereby Participant irrevocably
elects to exercise the Option and to pledge the Shares so purchased to the NASD
Dealer in a margin account as security for a loan from the NASD Dealer in the
amount of the exercise price, and whereb y the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the exercise price directly to the
Company; or

                     (f)  by any combination of the foregoing.

              4.4  Tax Withholding. Prior to the issuance of the Shares upon
exercise of the Option, Participant must pay or provide for any applicable
federal or state withholding obligations of the Company. If the Administrator
permits, Participant may provide for payment of withholding taxes upon exercise
of the Option by requesting that the Company retain Shares with a Fair Market
Value equal to the minimum amount of taxes required to be withheld. In such
case, the Company shall issue the net number of Shares to the Participant by
deducting the Shares retained from the Shares issuable upon exercise.

              4.5  Issuance of Shares. Provided that the Exercise Agreement,
Restricted Stock Purchase Agreement (if applicable) and payment are in form and
substance satisfactory to counsel for the Company, the Company shall issue the
Shares registered in the name of Participant, Participant’s authorized assignee,
or

10


--------------------------------------------------------------------------------

Participant’s legal representative, and shall deliver certificates representing
the Shares with the appropriate legends affixed thereto (subject to the escrow
provisions applicable to the Restricted Stock Purchase Agreement) .

        5.  Nontransferability of Option. The Option may not be transferred in
any manner other than by will or by the laws of descent and distribution and may
be exercised during the lifetime of Participant only by Participant. The terms
of the Option shall be binding upon the executors, administrators, successors
and assigns of Participant.

        6.  Tax Consequences. Some of the federal tax consequences relating to
this Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

              6.1  Exercising the Option. The Optionee may incur regular federal
income tax liability upon exercise of an NSO. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price. If the Optionee is an
Employee or a former Employee, the Company will be required to withhold from his
or her compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

              6.2  Disposition of Shares. If the Optionee holds NSO Shares for
at least one year, any gain realized on disposition of the Shares will be
treated as long-term capital gain for federal income tax purposes.

              6.3  Section 83(b) Election for Unvested Shares Purchased Pursuant
to Nonqualified Stock Options. With respect to the exercise of a nonqualified
stock option for unvested Shares, an election may be filed by the Participant
with the Internal Revenue Service and, if necessary, the proper state taxing
authorities, within 30 days of the purchase of the Shares, electing pursuant to
Section 83(b) of the Code (and similar state tax provisions if applicable) to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase. This will result in a
recognition of taxable income to the Participant on the date of exercise,
measured by the excess, if any, of the Fair Market Value of the Shares, at the
time the Option is exercised over the purchase price for the Shares. Absent such
an election, taxable income will be measure d and recognized by the Participant
at the time or times on which the Company’s repurchase option lapses.
Participant is strongly encouraged to seek the advice of his or her own tax
consultants in connection with the purchase of the Shares and the advisability
of filing of the Election under Section 83(b) and similar tax provisions. A form
of Election under Section 83(b) is attached hereto as Exhibit B-5 for reference.

        PARTICIPANT ACKNOWLEDGES THAT IT IS OPTIONEE’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.

        8.  Privilege of Stock Ownership. Participant shall not have any of the
rights of a shareholder with respect to any Shares until Participant exercises
the Option and pays the Exercise Price.

        9.  Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator shall be final
and binding on the Company and Participant.

        10.  Entire Agreement. The Plan is incorporated herein by reference.
This Agreement and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof. This Agreement may be modified, waived or amended only in writing
signed by both parties hereto. This Agreement may only be amended, modified or
waived in writing signed by both parties hereto.

        12.  Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Participant shall be in writing and
addressed to Participant at the address indicated above or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after

11


--------------------------------------------------------------------------------

deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by fax or
telecopier.

        13.  Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.

        14.  Governing Law; Severability. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

        15.  Acceptance. Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the Shares and that Participant should consult a tax adviser prior to such
exercise or disposition.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized representative and Participant has executed this
Agreement as of the Date of Grant.

INKTOMI CORPORATION


    PARTICIPANT


By:    By: 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      (Signature)     Jerry Kennelly, CFO      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Please print name)     (Please print name)        

--------------------------------------------------------------------------------

    (Please print title)          


12


--------------------------------------------------------------------------------

EXHIBIT A

INKTOMI CORPORATION

1998 NONSTATUTORY STOCK OPTION PLAN

STOCK OPTION EXERCISE AGREEMENT

        This Exercise Agreement is made and entered into as of
___________________, 19__ (the “Effective Date”) by and between Inktomi
Corporation, a Delaware corporation (the “Company”), and the purchaser named
below (the “Purchaser”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Company’s 1998 Nonstatutory Stock Option Plan
(the “Plan”).

Participant:       Social Security Number:       Address:       Total Shares
Exercised:       Exercise Price Per Share:       Total Purchase Price:      


        1.  Exercise of Option.

              1.1  Exercise. Pursuant to exercise of that certain option
(“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Agreement, Purchaser hereby purchases from the Company, and
the Company hereby sells to Purchaser, the total number of shares set forth
above (“Shares”) of the Company’s Common Stock at a purchase price per share set
forth above for a total purchase price set forth above (the “Purchase Price”).
As used in this Agreement, the term “Shares” refers to the Shares purchased
under this Exercise Agreement and includes all securities received (a) in
replacement of the Shares, (b) as a result of stock dividends or stock splits
with respect to the Shares, and (c) all securities received in replacement of
the Shares in a merger, recapitalization, re organization or similar corporate
transaction.

              1.2  Title to Shares. The exact spelling of the name(s) under
which Purchaser will take title to the Shares is:
                                          
                                          
                                                                                
                                                   
                                                                          .

Purchaser desires to take title to the Shares as follows:

        [  ]  Individual, as separate property

        [  ]  Husband and wife, as community property

        [  ]  Joint Tenants

        [  ]  Alone or with spouse as trustee(s) of the following trust
(including date):                                        
                                          
                                          
                                                                          .

        [  ]  Other; please specify:                     
                                          
                                                          .

              1.3  Payment. Purchaser hereby delivers payment of the Purchase
Price in the manner permitted in Purchaser’s Stock Option Agreement as follows
(check and complete as appropriate):

        [  ]  in cash in the amount of $                                 
receipt of which is acknowledged by the Company;

        [  ]  by cancellation of indebtedness of the Company to Purchaser in the
amount of $                             ;

        [  ]  at the discretion of the Administrator, by delivery of fully-paid,
nonassessable and vested shares of the Common Stock of the Company owned by
Purchaser for at least six (6) months prior to the date hereof which have been
paid for within the meaning of SEC Rule 144, if purchased by use of a promissory
note, such note has been fully paid with respect to such vested shares), or
obtained by Purchaser in the open public market, and owned

1


--------------------------------------------------------------------------------

free and clear of all liens, claims, encumbrances or security interests, valued
at the current Fair Market Value of $                                    per
share;

        [  ]  at the discretion of the Administrator, by tender of a Full
Recourse Promissory Note in the principal amount of $      
                          secured by a Pledge Agreement of even date herewith;

        [  ]  by the waiver hereby of compensation due or accrued for services
rendered in the amount of $                                                    .

        2.  Delivery.

              2.1  Deliveries by Purchaser. Purchaser hereby delivers to the
Company (a) this Exercise Agreement, and (b) a Restricted Stock Purchase
Agreement (together with all required ancillary agreements and documents
pursuant thereto) in the form of Exhibit B to Purchaser’s Stock Option Agreement
(the “Restricted Stock Purchase Agreement”), if applicable.

              2.2  Deliveries by the Company. Upon its receipt of the Purchase
Price and all the documents to be executed and delivered by Purchaser to the
Company under Section 2.1, the Company will issue a duly executed stock
certificate evidencing the Shares in the name of Purchaser, to be placed in
escrow as provided under the Restricted Stock Purchase Agreement and/or payment
in full to the Company of all sums due under a Note (both as applicable).

        3.  Representations and Warranties of Purchaser. Purchaser acknowledges
that Purchaser has received, read and understood the Plan, the Stock Option
Agreement, this Exercise Agreement, the Restricted Stock Purchase Agreement and
all documents required in connection with the Restricted Stock Purchase
Agreement (all as applicable), and agrees to abide by all terms and conditions
set forth in such agreements and documents

        4.  Rights as Shareholder. Subject to the terms and conditions of this
Exercise Agreement and the Restricted Stock Purchase Agreement, Purchaser will
have all of the rights of a shareholder of the Company with respect to the
Shares from and after the date that Purchaser delivers payment of the Purchase
Price until such time as Purchaser disposes of the Shares or the Company and/or
its assignee(s) exercises its Right of First Refusal and/or its repurchase right
under the Restricted Stock Purchase Agreement (“Repurchase Right”). Upon an
exercise of the Right of First Refusal and/or Repurchase Right, Purchaser will
have no further rights as a holder of the Shares so purchased upon such
exercise, except the right to receive payment for the Shares so purchased in
accordance with the provisions of this Exercise Agreement and/or the Restricted
Stock Purchase Agreement, and Purchaser will prompt ly surrender the stock
certificate(s) evidencing the Shares so purchased to the Company for transfer or
cancellation.

        5.  Tax Matters. Purchaser has reviewed with his own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Purchaser is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Purchaser understands that he (and not the Company) shall be
responsible for his own tax liability that may arise as a result of Purchaser’s
investment or the transactions contemplated by this Agreement.

        6.  Compliance with Laws and Regulations. The issuance and transfer of
the Shares will be subject to and conditioned upon compliance by the Company and
Purchaser with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.

        7.  Successors and Assigns. The Company may assign any of its rights
under this Agreement, including its rights to repurchase Shares under the Right
of First Refusal. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement will be binding upon Purchaser and
Purchaser’s heirs, executors, administrators, legal representatives, successors
and assigns.

        8.  Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such

2


--------------------------------------------------------------------------------

provision will be enforced to the maximum extent possible and the other
provisions will remain fully effective and enforceable.

        9.  Notices. Any notice required to be given or delivered to the Company
shall be in writing and addressed to the Corporate Secretary of the Company at
its principal corporate offices. Any notice required to be given or delivered to
Purchaser shall be in writing and addressed to Purchaser at the address
indicated above or to such other address as Purchaser may designate in writing
from time to time to the Company. All notices shall be deemed effectively given
upon personal delivery, three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested), one (1) business day
after its deposit with any return receipt express courier (prepaid), or one (1)
business day after transmission by fax or telecopier.

        10.  Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

        11.  Headings. The captions and headings of this Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Agreement. All references herein to Sections will refer to Sections of this
Agreement.

        12.  Entire Agreement. The Plan, the Stock Option Agreement, this
Exercise Agreement, and the Restricted Stock Purchase Agreement, together with
all exhibits to all such documents, constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersede all prior understandings and agreements, whether oral or written,
between the parties hereto with respect to the specific subject matter hereof.
This Agreement may only be amended, modified or waived in writing signed by both
parties hereto.

INKTOMI CORPORATION


    PARTICIPANT


By:    By: 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      (Signature)          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Please print name and title)     (Please print name)


3


--------------------------------------------------------------------------------

EXHIBIT B-1

1998 NONSTATUTORY STOCK OPTION PLAN

RESTRICTED STOCK PURCHASE AGREEMENT

        THIS AGREEMENT is made between                                       
(the “Purchaser”) and Inktomi Corporation (the “Company”) as of
                                  , 199  .

Recitals

        A.  Pursuant to the exercise of the stock option granted to Purchaser
under the Company’s 1998 Nonstatutory Stock Option Plan (the “Plan”) and
pursuant to the Stock Option Agreement (the “Option Agreement”) by and between
the Company and Purchaser with respect to such grant, which Option Agreement is
hereby incorporated by reference, Purchaser has elected by executing an Exercise
Agreement (the “Exercise Agreement ”) to purchase shares which have not become
vested under the vesting schedule set forth in the Option Agreement (“Unvested
Shares”). The Unvested Shares and the shares subject to the Option Agreement
which have become vested are sometimes collectively referred to herein as the
“Shares.”

        B.  As required by the Option Agreement, as a condition to Purchaser’s
election to exercise the option, Purchaser must execute this Restricted Stock
Purchase Agreement, which sets forth the rights and obligations of the parties
with respect to Shares acquired upon exercise of the Option.

Agreement

        1.  Repurchase Option.

              (a)  Repurchase Option. If Purchaser’s employment or consulting
relationship with the Company is terminated for any reason, including for cause,
death, and disability, the Company shall have the right and option to purchase
from Purchaser, or Purchaser’s personal representative, as the case may be, all
or any portion of the Purchaser’s then Unvested Shares as of the date of such
termination at the price paid by the Purchaser for such Shares (the “Repurchase
Option”).

              (b)  Exercise. Upon the occurrence of a termination, the Company
may exercise its Repurchase Option by delivering personally or by registered
mail, to Purchaser (or his transferee or legal representative, as the case may
be), within ninety (90) days of the termination, a notice in writing indicating
the Company’s intention to exercise the Repurchase Option and setting forth a
date for closing not later than thirty (30) days from the mailing of such
notice. The closing shall take place at the Company’s office. At the closing,
the holder of the certificates for the then Unvested Shares being transferred
shall deliver the stock certificate or certificates evidencing the Unvested
Shares, and the Company shall deliver the purchase price therefor.

              (c)  Termination. If the Company does not elect to exercise the
Repurchase Option conferred above by giving the requisite notice within ninety
(90) days following the termination, the Repurchase Option shall terminate.

        2.  Transferability of the Shares; Escrow.

              (a)  Transfer. Purchaser hereby authorizes and directs the
secretary of the Company, or such other person designated by the Company, to
transfer the Unvested Shares as to which the Repurchase Option has been
exercised from Purchaser to the Company.

              (b)  Escrow. To insure the availability for delivery of
Purchaser’s Unvested Shares upon repurchase by the Company pursuant to the
Repurchase Option under Section 1, Purchaser hereby appoints the secretary, or
any other person designated by the Company as escrow agent, as its
attorney-in-fact to sell, assign and transfer unto the Company, such Unvested
Shares, if any, repurchased by the Company pursuant to the Repurchase Option and
shall, upon execution of this Agreement, deliver and deposit with the secretary
of the Company, or such other person designated by the Company, the share
certificates representing the initial Unvested Shares, together with the stock
assignment duly endorsed in blank, attached hereto as Exhibit B-2. The Unvested
Shares and stock assignment shall be held by the secretary in escrow, pursuant
to the Joint Escrow Instructions of the Company and Purch aser attached as
Exhibit B-3 hereto, until the Company exercises its Repurchase Option as
provided in

1


--------------------------------------------------------------------------------

Section 1, until such Unvested Shares are vested, or until such time as this
Agreement no longer is in effect. As a further condition to the Company’s
obligations under this Agreement, the spouse of the Purchaser, if any, shall
execute and deliver to the Company the Consent of Spouse attached hereto as
Exhibit B-4. Upon vesting of the initial Unvested Shares, the escrow agent shall
promptly deliver to the Purchaser (upon request) the certificate or certificates
representing such Shares in the escrow agent’s possession belonging to the
Purchaser, and the escrow agent shall be discharged of all further obligations
hereunder; provided, however, that the escrow agent shall nevertheless retain
such certificate or certificates as escrow agent if so required pursuant to
other restrictions imposed pursuant to this Agreement.

              (c)  No Liability. The Company, or its designee, shall not be
liable for any act it may do or omit to do with respect to holding the Shares in
escrow and while acting in good faith and in the exercise of its judgment.

              (d)  Restrictions on Transfer. Transfer or sale of the Shares is
subject to restrictions on transfer imposed by any applicable state and federal
securities laws. Any transferee shall hold such Shares subject to all the
provisions hereof and the Exercise Notice executed by the Purchaser with respect
to any Unvested Shares purchased by Purchaser and shall acknowledge the same by
signing a copy of this Agreement.

        3.  Ownership, Voting Rights, Duties. This Agreement shall not affect in
any way the ownership, voting rights or other rights or duties of Purchaser,
except as specifically provided herein.

        4.  Legends. The share certificate evidencing the Shares shall be
endorsed with the following legend (in addition to any other required legends):

        THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.

        5.  Adjustment for Stock Split. All references to the number of Shares
and the purchase price of the Shares in this Agreement shall be appropriately
adjusted to reflect any stock split, stock dividend or other change in the
Shares which may be made by the Company after the date of this Agreement.

        6.  Notices. Notices required hereunder shall be given in person or by
registered mail to the address of Purchaser shown on the records of the Company,
and to the Company at its principal executive offices.

        7.  Survival of Terms. This Agreement shall apply to and bind Purchaser
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

        8.  Section 83(b) Elections.

              (a)  Election for Unvested Shares Purchased Pursuant to
Nonqualified Stock Options. Purchaser hereby acknowledges that he or she has
been informed that, with respect to the exercise of a nonqualified stock option
for Unvested Shares, that unless an election is filed by the Purchaser with the
Internal Revenue Service and, if necessary, the proper state taxing authorities,
within 30 days of the purchase of the Shares, electing pursuant to Section 83(b)
of the Code (and similar state tax provisions if applicable) to be taxed
currently on any difference between the purchase price of the Shares and their
Fair Market Value on the date of purchase, there will be a recognition of
taxable income to the Purchaser, measured by the excess, if any, of the fair
market value of the Shares, at the time the Company’s Repurchase Option lapses
over the purchase price for the Shares. Purcha ser represents that Purchaser has
consulted any tax consultant(s) Purchaser deems advisable in connection with the
purchase of the Shares or the filing of the Election under Section 83(b) and
similar tax provisions. A form of Election under Section 83(b) is attached
hereto as Exhibit B-5 for reference.

        PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
PURCHASER’S BEHALF.

        9.  Tax Matters. Purchaser has reviewed with his own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Purchaser is

2


--------------------------------------------------------------------------------

relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Purchaser understands that he (and not the
Company) shall be responsible for his own tax liability that may arise as a
result of Purchaser’s investment or the transactions contemplated by this
Agreement.

        10.  Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

        11.  Headings. The captions and headings of this Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Agreement. All references herein to Sections will refer to Sections of this
Agreement.

        12.  Entire Agreement. The Plan, the Stock Option Agreement, the
Exercise Agreement, and this Restricted Stock Purchase Agreement, together with
all exhibits to all such documents, constitute the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersede all prior understandings and agreements, whether oral
or written, between the parties hereto with respect to the specific subject
matter hereof. This Agreement may only be amended, modified or waived in writing
signed by both parties hereto.

        13.  Governing Law; Severability. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

        14.  Interpretations. Any dispute regarding the interpretation of this
Agreement shall be submitted by Purchaser or the Company to the Administrator
(as defined in the Plan) for review. The resolution of such a dispute by the
Administrator shall be final and binding on the Company and Participant.

        IN WITNESS WHEREOF, this Agreement is deemed made as of the date first
set forth above.

INKTOMI CORPORATION


    PURCHASER


By:    By: 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      (Signature)          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Please print name and title)     (Please print name)


3


--------------------------------------------------------------------------------

EXHIBIT B-2

ASSIGNMENT SEPARATE FROM CERTIFICATE

        FOR VALUE RECEIVED I,                          
                            , hereby sell, assign and transfer unto
                     (                            ) shares of the Common Stock
of Inktomi Corporation standing in my name of the books of said corporation
represented by Certificate No.             herewith and do hereby irrevocably
constitute and appoint                                           
                                                            to transfer the said
stock on the books of the within named corporation with full power of
substitution in the premises.

        This Stock Assignment may be used only in accordance with the Restricted
Stock Purchase Agreement between Inktomi Corporation and the undersigned dated
                  , 19            .

Dated:                             , 19  


   


  Signature:      

--------------------------------------------------------------------------------

   


INSTRUCTIONS:    Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
Repurchase Option as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

4


--------------------------------------------------------------------------------

EXHIBIT B-3

JOINT ESCROW INSTRUCTIONS

                          , 19  

Corporate Secretary
Inktomi Corporation
1900 South Norfolk Street, Suite 310
San Mateo, CA 94403

Dear                             :

        As Escrow Agent for both Inktomi Corporation (the “Company”), and the
undersigned purchaser of stock of the Company (the “Purchaser”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Purchase Agreement (“Agreement”) between
the Company and the undersigned, in accordance with the following instructions:

        1.  In the event the Company and/or any assignee of the Company
(referred to collectively for convenience herein as the “Company”) exercises the
Company’s repurchase option set forth in the Agreement, the Company shall give
to Purchaser and you a written notice specifying the number of shares of stock
to be purchased, the purchase price, and the time for a closing at the principal
office of the Company. Purchaser and the Company hereby irrevocably authorize
and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

        2.  At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
being purchased pursuant to the exercise of the Company’s repurchase option.

        3.  Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.

        4.  Upon written request of the Purchaser, but no more than once per
calendar year, unless the Company’s repurchase option has been exercised, you
will deliver to Purchaser a certificate or certificates representing so many
shares of stock as are not then subject to the Company’s repurchase option.
Within 120 days after cessation of Purchaser’s continuous employment by or
services to the Company, or any parent or subsidiary of the Company, you will
deliver to Purchaser a certificate or certificates representing the aggregate
number of shares held or issued pursuant to the Agreement and not purchased by
the Company or its assignees pursuant to exercise of the Company’s repurchase
option.

        5.  If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

        6.  Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.

        7.  You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while

1


--------------------------------------------------------------------------------

acting in good faith, and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

        8.  You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

        9.  You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

        10.  You shall not be liable for the outlawing of any rights under the
Statute of Limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

        11.  You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.

        12.  Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be an officer or agent of the Company or if you shall resign
by written notice to each party. In the event of any such termination, the
Company shall appoint a successor Escrow Agent.

        13.  If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

        14.  It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

        15.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

COMPANY:   Inktomi Corporation       1900 South Norfolk Street, Suite 310      
San Mateo, CA 94403       Attention: Secretary           PURCHASER:            
                  ESCROW AGENT:   Corporate Secretary       Inktomi Corporation
      1900 South Norfolk Street, Suite 310       San Mateo, CA 94403  


        16.  By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.

        17.  This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.

2


--------------------------------------------------------------------------------

        18.  These Joint Escrow Instructions shall be governed by, and construed
and enforced in accordance with, the laws of the State of California.

INKTOMI CORPORATION


    PURCHASER


By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      (Signature)          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Please print name)     (Please print name)        

--------------------------------------------------------------------------------

    (Please print title)          


ESCROW AGENT


  By:  

--------------------------------------------------------------------------------

   (Signature)          

--------------------------------------------------------------------------------

(Please print name)  


3


--------------------------------------------------------------------------------

EXHIBIT B-4

CONSENT OF SPOUSE

        I,                                          , spouse of
                             , have read and approve the foregoing Stock Option
Agreement, Stock Option Exercise Agreement, Restricted Stock Purchase Agreement
and Escrow Agreement (collectively the “Agreements”). In consideration of
granting of the right to my spouse to purchase shares of Inktomi Corporation, as
set forth in the Agreements, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights under the Agreements and agree to be
bound by the provisions of the Agreements ins ofar as I may have any rights in
said Agreements or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing
Agreements.

Dated:                                   , 19   


   


       

--------------------------------------------------------------------------------

    (Signature)    

--------------------------------------------------------------------------------

    (Please print name)


1


--------------------------------------------------------------------------------

EXHIBIT B-5

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

        The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:

        1.  The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:

NAME:   TAXPAYER:   SPOUSE:   ADDRESS:           IDENTIFICATION NO.:   TAXPAYER:
  SPOUSE:   TAXABLE YEAR:          


        2.  The property with respect to which the election is made is described
as follows:                      shares (the “Shares”) of the Common Stock of
Inktomi Corporation (the “Company”).

        3.  The date on which the property was transferred is:
                                       , 19     .

        4.  The property is subject to the following restrictions:

        The Shares may not be transferred and are subject to forfeiture under
the terms of an agreement between the taxpayer and the Company. These
restrictions lapse upon the satisfaction of certain conditions contained in such
agreement.

        5.  The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $                                           
       .

        6.  The amount (if any) paid for such property is: $                    
                                         .

        The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

        The undersigned understands that the foregoing election may not be
revoked except with the consent of the Commissioner.




   


Dated:                         , 19              

--------------------------------------------------------------------------------

    Taxpayer


        The undersigned spouse of taxpayer joins in this election.




   


Dated:                         , 19              

--------------------------------------------------------------------------------

    Spouse of Taxpayer


1